Citation Nr: 1218230	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Propriety of the severance of compensation benefits under 38 U.S.C.A. § 1151 for a right calf eschar/pressure sore.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO discontinued compensation under the provisions of 38 U.S.C.A. § 1151 for a right calf eschar/pressure sore.  

In May 2010 and April 2011, the Board remanded the issue on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the AMC continued to deny the claim (as reflected in a March 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board notes that the Veteran is service-connected for a right cornea scar.  This disability has been evaluated on the basis of impairment of visual acuity.  In a November 2008 statement, the Veteran asserted that he was 100 percent disabled and unemployable.  He added that he had fallen due to poor eye sight, dislocating his right arm.  This statement appears to raise a claim for service connection for a right arm condition as secondary to his service-connected right cornea scar.  In a February 2009 VA Form 9, the Veteran stated that he could not be gainfully employed because of his eyes.  While the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was denied in a February 2008 rating decision, the VA Form 9 appears to raise a new claim for a TDIU.  Additionally, in her March 2011 and April 2012 Informal Hearing Presentations (IHPs), the Veteran's representative indicated that the Veteran asserted that his right cornea scar was more severely disabling than reflected by his current rating.  While the Board denied an evaluation in excess of 30 percent for a right cornea scar in May 2010, the aforementioned IHPs raise a new claim for an increased rating for this disability.  

The issues of entitlement to service connection for a right arm condition, to include as secondary to the service-connected right cornea scar, entitlement to a TDIU, and entitlement to a rating in excess of 30 percent for a right cornea scar have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. The evidence of record establishes that the award of compensation benefits under 38 U.S.C.A. § 1151 for a right calf eschar/pressure sore was clearly and unmistakably erroneous as the evidence does not indicate that the proximate cause of this disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or that the right calf eschar/pressure sore was due to an event which was not reasonably foreseeable.     


CONCLUSION OF LAW

The severance of the award of compensation benefits under 38 U.S.C.A. § 1151 for a right calf eschar/pressure sore was proper.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.103, 3.105, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements apply to all elements of a claim.

Where, as here, an award is to be adversely affected by way of severance, the issue does not arise from a claimant's application for benefits.  In this case, the RO proposed to sever the Veteran's compensation benefits under 38 U.S.C.A. § 1151 because it determined that a prior award was based on clear and unmistakable error (CUE).  The Court has held that the VCAA does not apply to issues involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001)).  Instead, other notice and due process provisions are applicable under this scenario.  See 38 C.F.R. § 3.103; see also VAOPGCPREC 13-96 (Nov. 25, 1996) (commenting on the notice requirements when terminating benefits under 38 U.S.C.A. § 1151).

Moreover, the Board notes that all medical evidence relevant to the matter on appeal has been obtained.  As will be discussed below, the Board is relying on VA medical opinions obtained in December 2007, July 2010, and June 2011 in rendering the decision herein.  The Board is cognizant that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be further discussed below, the Board finds that the VA opinions obtained in this case, taken together, are adequate for adjudication purposes.  

The Board further notes that the record indicates that the Veteran is in receipt of Social Security benefits.  Social Security Administration (SSA) records have not been associated with the claims file; however, a note on a March 2005 deferred rating decision indicates that the Veteran is in receipt of SSA benefits based on age.  Accordingly, any SSA records are not relevant to the claim herein decided and remand to obtain such records is unnecessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Board recognizes that a February 2003 VA treatment record reflects that the Veteran had been admitted to St. Louis University Hospital for three days for an infection of the right lower extremity, and was told he did not have deep vein thrombosis.  While treatment records from St. Louis University Hospital, dated from October to December 2000 have been associated with the claims file, records from this February 2003 hospitalization are not currently available for the Board's review.  However, there is no indication that records regarding a February 2003 infection of the right lower extremity would include an opinion as to whether the Veteran's right calf eschar/pressure ulcer, incurred in 2000, was the result of VA fault or an event not reasonably foreseeable.  As such, a remand to obtain records from the Veteran's February 2003 hospitalization would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The Board further notes that, in conjunction with a June 2007 claim for a right toe amputation, as secondary to his right calf eschar/pressure sore, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in which he reported treatment at St. Louis University Hospital in October 2000 and February 2007.  The RO requested treatment records from February 2007; however, St. Louis University Hospital responded that there were no records of treatment for the dates requested.  

Nothing in the record reflects that the Veteran has identified the existence of any available relevant evidence that has not been obtained or requested.  Consequently, the Board concludes that VA has fulfilled any duty to assist in this case.


Factual Background and Analysis

The Veteran asserts that he incurred a right leg eschar/pressure sore as a result of VA treatment.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the applicable criteria in effect for claims filed on or after October 1, 1997, compensation under 38 U.S.C.A. § 1151 is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2011).

The regulation implementing the provisions of 38 U.S.C.A. § 1151 changed, effective September 2, 2004.  Such claims previously were adjudicated under 38 C.F.R. § 3.358 (criteria for claims received by VA prior to October 1, 1997).  However, VA subsequently promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute.  This regulation, applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004). 

To determine whether a veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or  examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R.  § 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly  treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper  skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical  treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. §  3.361(c)); and VA (i) failed to exercise the degree of care  that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical  treatment, or examination without a veteran's or, in appropriate cases, his representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

VA decisions may be revised where clear and unmistakable error (CUE) is shown in the challenged decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  A decision to sever benefits is, in essence, a decision to revise a prior decision that awarded benefits because CUE was found in that decision.  Therefore, in order to sever, VA bears the burden in proving that the decision that awarded the benefit was "clearly and unmistakably erroneous."  See 38 C.F.R. § 3.105(d).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992).

The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Stallworth, 20 Vet. App. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).

Based on the foregoing, the Board must determine, based on all the evidence of record, whether the May 2003 rating decision was clearly and unmistakably erroneous in granting compensation benefits under 38 U.S.C.A. § 1151 for a right calf eschar/pressure ulcer.  

VA treatment records reflect that the Veteran presented at the John Cochran division of the St. Louis VA Medical Center (VAMC) in October 2000 with complaints of chest pain.  The physician noted that his prior medical history was significant for coronary artery disease, hypertension, diabetes mellitus, peripheral vascular disease, and smoking.  Two days later, he underwent cardiac catheterization.  The Veteran experienced chest pain during the catheterization.  An intra-aortic balloon pump was placed and the Veteran was transferred to St. Louis University Hospital for coronary artery bypass graft (CABG).  

Treatment records from St. Louis University Hospital reflect that the Veteran was admitted on October 30, 2000 with diagnoses of coronary artery disease, unstable angina, femoral artery thrombosis, and acute right leg ischemia.  On October 31, 2000, the Veteran underwent CABG.  The following day, he had right groin exploration and right femoral artery endarterectomy with vein patch for right leg ischemia.  Records from his hospitalization at St. Louis University reflect that the Veteran had a past medical history of diabetes, generalized claudication, and two stent angioplasties in June and September 2000.  

On November 7, 2000, eight days after his cardiac catheterization and transfer to St. Louis University, the Veteran was transferred from St. Louis University to the Jefferson Barracks division of the St. Louis VAMC.  A skin integrity risk assessment performed on that date revealed poor skin tissue status.  The Veteran's skin was described as not intact; rather, he had a reddish blue blister on the calf of the right leg, measuring 81/2 by 5 cm.  The nurse further observed that the Veteran's left leg suture line was healed, his right groin suture line with staples was intact, and his sternotomy suture line in the upper chest with Steri-strips was also intact.  A geriatric medicine note from the date of the Veteran's admission to the Jefferson Barracks division indicates that, after his CABG on October 31, 2000, the Veteran had acute ischemia of the right lower extremity status post endarterectomy of the right femoral artery with vein patch.  The Veteran reported swelling, pain, and decreased sensation in the right lower extremity.   Examination revealed edema in the right lower extremity, with an eschar over the right shin.  Sensation was decreased over the right lower extremity.  The pertinent assessment was coronary artery disease status post CABG, postoperatively complicated by acute ischemia of the right lower extremity secondary to balloon pump status post endarterectomy of the right femoral artery.  

On November 9, 2000, the Veteran underwent an initial physical therapy evaluation.  He reported that his right leg was swollen and numb, and added that he sometimes experienced throbbing pain or a feeling of needles.  On examination, the right leg was edematous, pink, and hairless below the knee.  On the right calf there was a large, dark hematoma with small eschar areas.  There was decreased sensation to light touch in the right lower extremity.  The Veteran was discharged on November 13, 2000.  The discharge summary reflects diagnoses of coronary artery disease, status post CABG; diabetes mellitus; hypertension; abnormal liver function test; and peripheral vascular disease.  

On November 20, 2000, the Veteran presented to the John Cochran emergency department with complaints of a swollen and painful right calf.  The diagnosis was right lower extremity cellulitis.  The assessment following examination the next day was necrotic area with eschar and surrounding cellulitis.  The Veteran was admitted for intravenous antibiotics.  The discharge summary from this period of hospitalization reflects that the Veteran developed acute arterial ischemia of the right lower extremity requiring femoral embolectomy and femoral endarterectomy while at St. Louis Hospital for a CABG in October 2000.  The physician noted that the Veteran had developed a nonhealing wound on his right calf which was most likely due to pressure ischemia.  

In December 2000, the Veteran was re-admitted to St. Louis University Hospital for a right calf ulcer.  The impression on admission physical was that the Veteran had an area of myonecrosis, probably related to positioning in the bed with superimposed ischemia, which was going to require further surgical debridement in the operating room.  He underwent irrigation and debridement of the right calf ulcer.  

During VA treatment in December 2000, the Veteran described pain in his right calf due to removal of his ulcer. He added that he had no sensation in his right foot.  A February 2001 treatment record reflects that the Veteran was seen for follow-up on right leg cellulitis.  The physician assistant opined that this infection was most likely due to pressure ischemia after the Veteran's CABG in November.  In April 2001, the Veteran complained of numbness in the right leg and difficulty exercising.  The pertinent assessment was peripheral neuropathy, likely secondary to wound in the peroneal nerve area.  The following month, the Veteran was evaluated in the podiatry clinic.  He gave a history of a CABG in December 2000, after which he noticed an ulcer to the lateral left calf.  He reported that this ulcer was infected and was debrided at St. Louis University Hospital.  He stated that, since the debridement, he experienced total loss of sensation to the left calf.  The pertinent assessment was status post incision and drainage left calf with neuropathy to left leg.  The podiatrist recommended that the Veteran be evaluated by neurology for follow-up of nerve damage secondary to surgery.  [Parenthetically, the Board notes that the references to the left lower extremity in this May 2001 treatment note appear to be in error, as the record reflects complaints regarding and treatment for an ulcer to the right leg.]  

In April 2003, the Veteran underwent a VA examination to evaluate his claimed right leg disability.  The examiner noted that the Veteran had been hospitalized at the John Cochran VAMC in October 2000, with known coronary artery disease, and underwent cardiac catheterization with attempted stent placement.  The Veteran developed acute coronary syndrome and was transferred to St. Louis University Hospital, where he underwent CABG.  The Veteran was subsequently transferred to the Jefferson Barracks VAMC.  The examiner noted that the Veteran had postoperative complications of a right calf ulcer and right groin infection.  The Veteran reported that his right groin infection healed in six months, but the right calf ulcer required eventual debridement and took a year to heal.  The Veteran denied any ongoing problems with right groin pain, but complained of weakness and numbness in the right lower extremity.  The examiner noted that the records revealed a diagnosis of "pressure ulcer" in the right calf at the time of his December 2000 discharge.  The Veteran further added that he had a complication of the intra-aortic balloon pump in the right femoral site, with a thrombosed right femoral artery, for which he underwent thrombectomy and iliofemoral endarterectomy.  

Examination of the right calf revealed an 8cm. scar along the right lateral calf, which was markedly depressed and slightly tender to palpation.  There was evidence of marked tissue and muscular loss subcutaneous to the scar site, involving the gastrocnemius and muscle group XII.  There was also a superficial abrasion measuring 1cm. by 4 cm. along the right medial calf, which was healing well.  Sensation to light touch, pinprick, and monofilament was diminished from the mid-calf distally on the right.  The diagnosis was right groin infection with intra-aortic balloon pump of December 2000.  The examiner noted that the Veteran had a complication of thrombosis of the common femoral artery.  He noted evidence of a healed right calf ulcer with sensory deficit and motor deficit to the right lower extremity, which, the examiner opined, was more likely than not permanent from the ulcer and surgical complications.  He concluded by opining that the right leg conditions of right groin infection, right calf ulcer, and right leg disability were not "a necessary consequence" of treatment.  

Based on the above medical opinion, in a May 2003 rating decision, the RO granted compensation under 38 U.S.C.A. § 1151 for a scar of the right calf with decreased sensation and muscular loss, and assigned a 20 percent rating, effective March 8, 2001.  The RO noted that the VA examiner opined that the Veteran's right calf condition was not a necessary consequence of his treatment and was, therefore, subject to compensation under the provisions of 38 U.S.C.A. § 1151.  In reaching its decision, the RO indicated that compensation is payable for any disability which results from VA hospitalization, medical or surgical treatment, or vocational rehabilitation, or as the result of having submitted to a VA medical examination.  The RO stated that compensation for a scar of the right calf with decreased sensation and muscular loss was established because this disability resulted from VA hospitalization, medical or surgical treatment.  

In June 2007, the Veteran filed a claim for compensation for a right toe amputation as secondary to his right calf disability.  In conjunction with this claim, the Veteran was afforded a VA examination in December 2007.  The examiner reviewed the medical records and noted that the Veteran suffered an acute ischemic episode as a result of treatment which started at the St. Louis VAMC in October 2000.  Specifically, he noted that the Veteran underwent cardiac catheterization and attempted placement of a coronary stent, but developed an acute coronary syndrome (impending myocardial infarction or heart attack) and required emergency CABG.  He was supported by an intra-aortic balloon pump to get him through these procedures.  The examiner commented that all of these procedures were indicated, appropriate, and performed in a satisfactory manner.  He added that acute coronary ischemia is a known complication during cardiac stent placement and it was handled appropriately.  

The examiner went on to note that the Veteran developed a known complication of intra-aortic balloon placement, namely, acute thrombosis of the femoral artery, resulting in acute limb ischemia requiring thrombectomy to restore circulation.  He added that the record revealed that the Veteran developed a pressure ulcer over the lateral aspect of the leg over the lateral compartment.  The examiner observed that this is an area which is subject to some pressure when lying in bed, but there has to be some ischemia also to cause tissue necrosis and ulceration.  Thus, he opined that the Veteran's lateral leg eschar or tissue necrosis was due to a combination of pressure and ischemia.  He added that the ischemia could also cause or aggravate neuropathy, but that one could not prove or disprove that the problems the Veteran experienced with his toe were directly caused by this ischemic neuropathy.  

The examiner opined that there was some connection or relationship between the ischemic events in 2000 and the Veteran's toe amputation in 2007.  He commented that the ischemic events in 2000 occurred during treatment of known complications, which occurred as a result of an indicated treatment procedure that started at the St. Louis VAMC.  He added that there was no evidence of any negligent or improper VA care.  He noted that the development of a pressure ulcer in the hospital is considered a marker of inpatient care, but that, in the Veteran's case, the pressure ulcer was not in one of the typical sites where pressure is the dominant factor.  Rather, in the Veteran's case, acute leg ischemia was probably as important if not more important than pressure alone.  

The examiner went on to provide answers to questions posed in the examination request.  Notably, he stated that the right calf eschar which developed after the St. Louis University treatment in October 2000 was due to acute right lower leg peripheral vascular disease and pressure.  He added that the right calf eschar resulted from both ischemia and pressure, and stated that the right calf eschar was partly related to the ischemia caused by thrombosis of the common femoral artery after placement of an intra-aortic balloon pump for the CABG.  The examiner opined that the right calf eschar was not primarily related to any negligent or improper VA care or error in judgment or fault during VA care, as it occurred fairly acutely.  He went on to note that the right calf eschar developed in an unusual site for pressure ulcers and it developed fairly rapidly, so it was not a clear cut foreseeable event.  As regards the right toe amputation, the examiner noted that such was not an unusual event in diabetics with peripheral vascular disease and neuropathy and that, while its relationship to the ischemic events of 2000 could not be accurately quantified, there was a definite significant ischemic event in 2000 which resulted in tissue necrosis.  Hence, he opined that it was likely that the ischemic event contributed to the Veteran's neuropathy and peripheral vascular disease which played a part in the development of his toe infection and subsequent amputation.  

The examiner concluded by noting that there was no evidence of any significant careless/negligent VA care, lack of proper skill, error in judgment, or similar instance of fault in furnishing the care.  Rather, he stated that all of the events which occurred were known complications of medical care and were handled appropriately.  

Based on the December 2007 opinion, in a February 2008 rating decision, the RO proposed to discontinue compensation under the provisions of 38 U.S.C.A. § 1151 for a right calf eschar/pressure sore.  The RO indicated that severance was proposed based on a finding that review of the records, including the December 2007 opinion, revealed that the right calf condition was not the result of negligent or improper care by the VAMC.  In the June 2008 rating decision, the RO found that the evidence failed to show that the Veteran's right calf eschar/pressure sore was the result of any negligent care provided by the VAMC, and so compensation under the provisions of 38 U.S.C.A. § 1151 was discontinued.  The RO noted that the December 2007 VA examiner indicated that the Veteran's right calf leg ischemia and subsequent right calf eschar were due to care following the CABG at St. Louis University.  

As noted in the Board's May 2010 remand, while the December 2007 VA examiner clearly reviewed the record in detail, and provided a very concise analysis of the issue on appeal, he did not provide a satisfactory analysis with regard to whether the Veteran's post-surgical complications were reasonably foreseeable.  Accordingly, the claim was remanded to obtain an additional medical opinion.  

In July 2010, a VA physician reviewed the claims file and noted that, on October 31, 2000, the Veteran underwent cardiac catheterization with an unsuccessful attempted stent placement.  He commented that the Veteran had been having intermittent chest pains and the decision for cardiac catheterization was appropriate by current medical standards.  An acute coronary syndrome developed, and the Veteran was transferred to St. Louis University Hospital where he underwent CABG.  He was supported by an intra-aortic balloon pump to get him through the procedure and developed an acute thrombosis of the femoral artery as a result of the intra-aortic balloon placement.  The examiner commented that this was a known complication of the balloon placement.  The Veteran underwent a femoral endarterectomy and embolectomy and, in the process, had an ischemic right lower extremity.  Circulation was restored, but a pressure ulcer or ischemic ulcer developed over the lateral aspect of the leg.  The examiner stated that it had been concluded by medical personnel that this ulcer was the result of both pressure and ischemia.  The right calf pressure ischemic eschar required a year for healing, and resulted in some numbness and weakness of the leg.  

The examiner opined that it was not at least as likely as not that the Veteran's postoperative complication could have been reasonably foreseeable.  In providing a rationale for this opinion, he noted that the Veteran had fairly longstanding diabetes mellitus, known arterial disease (coronary artery disease), and arteriosclerotic disease of the lower extremity arteries.  He stated that the Veteran's arterial disease was instrumental in creating the complication of the balloon procedure, but was not a condition which could have been reasonably foreseen.  He added that the unusual complication was a risk that a reasonable healthcare provider, at least as likely as not, might have specifically disclosed in connection with informed consent procedures.  He went on to state that it was his opinion that the complication which occurred was one which was an ordinary risk of the intra-aortic balloon pump.  The examiner concluded by stating that the treatments received by the Veteran were in keeping with standard medical practice and were not the result of negligence or improper care by VA medical personnel, nor was there an error in judgment.  

In light of the July 2010 VA examiner's apparently contradictory statements regarding foreseeability, the Board remanded the claim on appeal to obtain a clarification opinion.  In June 2011, the physician who provided the July 2010 opinion again reviewed the claims file and indicated that he wanted to amend his July 2010 report.  He stated that his amendment was provided after considerable review and after discussion with a colleague who was board-certified in surgery.  The VA examiner opined that the issue of the need to insert an intra-aortic balloon pump through the femoral artery, and its possibility for thrombosis of the femoral artery, ischemia of the extremity, the possibility of the need for femoral endarterectomy and embolectomy, and the possibility of ischemic complications (such as an ischemic ulcer of the leg), were events which a reasonable healthcare provider would have foreseen as a risk.  The examiner noted that the Veteran was compromised with diabetes mellitus and known atherosclerotic disease and, because of his compromised health, a reasonable healthcare provider should have, at least as likely as not, foreseen such circumstances.  The examiner continued by stating that, if such was true, then a reasonable healthcare provider would have included these circumstances of risk in the informed consent procedure.  

The Board notes that the claims file includes a medical article regarding intra-aortic balloon pumps which states that relative contraindications of intra-aortic balloon pump therapy include a history of severe peripheral vascular disease.  This article further notes that most complications of intra-aortic balloon pump use are vascular and usually resolved by removing the balloon.  These complications include limb ischemia, loss of pulse, and thromboembolism.  Another article, regarding transbrachial intra-aortic balloon pumping for high-risk percutaneous coronary intervention, indicates that the conventional insertion of an intra-aortic balloon pump via the common femoral artery may be contraindicated or even impossible in patients with severe vascular disease.  The Board notes that it appears these articles were submitted by the VA examiner in conjunction with his June 2011 opinion.  

On review of the evidence of record, the Board finds the evidence supports the finding that the grant of compensation benefits under 38 U.S.C.A. § 1151 for a right calf eschar/pressure sore was clearly and unmistakably erroneous.  

Initially, the Board notes that the RO followed the proper administrative procedures to effectuate the severance of compensation benefits.  In cases where entitlement to benefits under 38 U.S.C.A. § 1151 are to be severed or terminated, VA is required to provide the Veteran with notice of the proposed termination and a period of 60 days in which to submit evidence to show that the action should not be taken.  See 38 C.F.R. § 3.103(b)(2).  Additionally, the Veteran has the right to request a hearing.  See 38 C.F.R. § 3.103(c).

In this case, the RO prepared the February 2008 rating decision in which it proposed severance of compensation under the provisions of 38 U.S.C.A. § 1151 for right calf eschar/pressure sore.  The Veteran was provided notice of this rating decision in a February 2008 letter.  In a separate February 2008 letter, the RO advised the Veteran that it was proposing to discontinue compensation under the provisions of 38 U.S.C.A. § 1151 for right calf eschar/pressure sore.  Although this letter, somewhat confusingly, stated that the RO proposed to reduce the evaluation of the disability's disabling effect from 20 percent to 0 percent, the Board notes that, in the same letter, and in the February 2008 rating decision, the RO had clearly indicated that it was proposing to discontinue (as opposed to reduce) compensation under 38 U.S.C.A. § 1151.  The letter informed the Veteran that he could submit medical or other evidence to show that the change should not be made and notified him of his right to a hearing.  More than 60 days after issuance of the February 2008 rating decision, the RO discontinued entitlement to compensation benefits under 38 U.S.C.A. § 1151 in the June 2008 rating decision.  The severance in compensation benefits resulted in a decreased overall rating of 30 percent.  The Board finds that the Veteran was given proper notice and appropriate time to respond before his compensation benefits were severed.  38 C.F.R. § 3.103(b)(2).  The Board notes that a July 2008 letter advising the Veteran of the June 2008 rating decision informed him that his benefits had been reduced effective July 1, 2008; however, in an October 2008 letter, the RO advised the Veteran that the July 2008 letter was incorrect, and he was entitled to payment at the 50 percent rate until October 1, 2008, not July 1, 2008.  [Parenthetically, the Board notes that the Veteran's combined rating prior to severance of compensation benefits under 38 U.S.C.A. § 1151 was 40 percent, not 50 percent.]  

The remaining issue is whether the severance was proper in accordance with the applicable law and regulations.

As noted above, in order to sever benefits, VA must show that the May 2003 rating decision's ultimate conclusion to grant compensation benefits under 38 U.S.C.A. § 1151 was clearly and unmistakably erroneous.  As also noted previously, the review of the record is not solely limited to evidence that was before the RO at the time of the May 2003 rating decision.

As an initial matter, the Board notes that it is not clear that the RO applied the correct legal standard in the May 2003 rating decision.  In this regard, the RO indicated that compensation is payable for any disability which results from VA hospitalization, medical or surgical treatment, or vocational rehabilitation, or as the result of having submitted to a VA medical examination.  The RO stated that compensation for a scar of the right calf with decreased sensation and muscular loss was established because this disability resulted from VA hospitalization, medical or surgical treatment.  

However, as noted above, the proper legal standard is that compensation is warranted for a qualifying additional disability if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary and the proximate cause of disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (emphasis added).  Merely showing that the Veteran suffered a right calf eschar/pressure sore resulting from VA treatment does not satisfy the criteria for a grant of benefits under 38 U.S.C.A. § 1151.  

The Board has considered the fact that the May 2003 rating decision was issued prior to promulgation of 38 C.F.R. § 3.361; however, as the claim for compensation benefits under 38 U.S.C.A. § 1151 was received after October 1, 1997, the amended version of the statute, as cited above, was applicable to the Veteran's claim at the time of the May 2003 rating decision.  

Although the May 2003 rating decision did not specifically include a discussion of fault or foreseeability, it did include citation to 38 U.S.C.A. § 1151.  However, even assuming, arguendo, that the RO found fault on the part of VA, or that the Veteran's right calf eschar/pressure sore was not reasonably foreseeable,  the Board finds that such a conclusion is simply not supported by the evidence of record.  

In this regard, despite the fact that the April 2003 VA examiner reviewed the claims file and opined that the Veteran's right calf ulcer with sensory deficit and motor deficit to the right lower extremity was more likely than not permanent from the ulcer and surgical complications, he did not address whether the right calf ulcer with sensory and motor deficit was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of VA, or was due to an event which was not reasonably foreseeable.  In this regard, while he commented that the Veteran's right leg conditions were not "a necessary consequence" of treatment, the fact that something is not a necessary consequence does not necessarily render it unforeseeable.  

In this case, the Board finds the December 2007 and June 2011 VA opinions, both of which were based on review of the record and supported by rationale, highly probative.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Significantly, the December 2007 VA examiner indicated that acute coronary ischemia is a known complication during cardiac stent placement and was handled appropriately.  He described the Veteran's acute thrombosis of the femoral artery, resulting in acute limb ischemia requiring thrombectomy to restore circulation, as a known complication of intra-aortic balloon placement.  This examiner specifically opined that the right calf eschar was not primarily related to any negligent or improper VA care or error in judgment or fault during VA care, and provided a rationale for this conclusion, indicating that the right calf eschar occurred fairly acutely.  Notably, he concluded by stating that there was no evidence of any significant careless/negligent VA care, lack of proper skill, error in judgment, or similar instance of fault in furnishing the care.  Rather, he stated that all of the events which occurred were known complications of medical care and were handled appropriately.  

Similarly, while the July 2010 VA examiner's opinion is confusing as regards the issue of foreseeability, he clearly stated that the treatments received by the Veteran were in keeping with standard medical practice and were not the result of negligence or improper care by VA medical personnel, nor was there an error in judgment.  This VA examiner's June 2011 opinion clearly indicated that the need to insert an intra-aortic balloon pump through the femoral artery, and its possibility for thrombosis of the femoral artery, ischemia of the extremity, the possibility of the need for femoral endarterectomy and embolectomy, and the possibility of ischemic complications (such as an ischemic ulcer of the leg), were events which a reasonable healthcare provider would have foreseen as a risk.  

Significantly, while the evidence indicates that the Veteran suffered a right calf eschar/pressure sore as the result of VA treatment, there is simply no competent medical evidence of record indicating that the disability was caused by carelessness, negligence, lack of proper skill, error in judgment or some instance of fault on the part of VA, or that the disability was caused by an event which was not reasonably foreseeable.  Rather, the December 2007 and June 2011 medical opinions indicate that the right calf eschar/pressure sore was not the result of carelessness, negligence, lack of proper skill, error in judgment or some instance of fault on the part of VA and that the right calf eschar/pressure sore was not the result of an event which was not reasonably foreseeable.  

While the Veteran's right calf eschar/pressure sore may have been caused by VA treatment, merely showing causation is not enough to warrant compensation benefits under 38 U.S.C.A. § 1151.  As indicated above, the evidence does not reflect that the proximate cause of this disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or that this disability was due to an event which was not reasonably foreseeable.  The Board notes that a VA informed consent statement associated with the Veteran's October 2000 treatment, is not of record; however, the Veteran does not contend that the procedure was performed without his informed consent nor is there any indication that such treatment was provided without informed consent. 

In light of the foregoing, the Board concludes that there was CUE in the May 2003 rating decision that granted compensation benefits under 38 U.S.C.A. § 1151.  

In addition to the medical evidence, in adjudicating this claim, the Board has considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of the claim.  The Board notes that lay evidence is competent to establish observable symptomatology.  There is no dispute in this case that the Veteran sustained additional disability that became manifest subsequent to his treatment in October and November 2000.  However, the Board finds that a determination of whether such additional disability was incurred as a result of VA fault or an event not reasonably foreseeable involves complex medical questions that neither the Veteran nor his representative is shown to be competent opine on.  As laypeople without the appropriate medical training and expertise, the Veteran and his representative are simply not competent to provide a probative opinion on these medical matters.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In view of the foregoing, the Board finds that the probative evidence of record establishes that a grant of compensation benefits under 38 U.S.C.A. § 1151 for right calf eschar/pressure sore was clearly and unmistakably erroneous.  The Board therefore concludes that severance was proper.  




	(CONTINUED ON NEXT PAGE)


ORDER

The severance of compensation benefits under 38 U.S.C.A. § 1151 for a right calf eschar/pressure sore was proper and the appeal is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


